Citation Nr: 0719457	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for calculus of the kidney 
and renal insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from August 1954 to August 
1957 and from September 1961 to August 1965.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran contends that he has a current kidney disorder 
which began in service and should be afforded a VA 
examination.  In this case, there is competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; the veteran has submitted a 
medical opinion, dated in February 2003, that the veteran 
currently had chronic renal failure.  There is also evidence 
that the veteran suffered an event, injury or disease in 
service, as the service medical records show treatment for 
unspecified kidney and genitourinary and problems in service 
(see April 1965 service treatment notes).  And there is 
evidence that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, as the 
February 2003 medical opinion indicates that the veteran had 
an unspecified renal disorder dating back to 1954.

The record shows that the veteran has never been given a VA 
examination, and the Board finds that the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.  In view of the foregoing medical opinion, 
the evidence of treatment for unspecified kidney and 
genitourinary and problems in service, and the post service 
VA treatment records showing treatment for calculus of the 
kidney and renal insufficiency, the Board finds the 
requirements for a VA medical examination have been met.  A 
VA examination should be performed to determine the etiology 
of any and all kidney disorders.  See 38 C.F.R. 
§ 3.159(c)(4).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Secondly, pursuant to his July 2001 claim, the veteran stated 
that he had been treated during 1961 to 1965 for kidney 
symptomatology at two naval military hospitals ("NAS 
Oceana" and "NAS Norfolk") during his active service.  In 
his Notice of Disagreement (NOD) received in April 2003, the 
veteran made an effort to narrow the dates of his treatment 
from and stated that he received "in-patient" treatment 
from the named facilities from around March to June 1965.

The record indicates that the RO made requests in June 2003 
for inpatient records to the Naval Hospital Oceana in 
Virginia Beach, Virginia, the Naval Station Hospital in 
Norfolk, Virginia, and the Norfolk Navy Shipyard in 
Portsmouth, Virginia, for the dates 1961 to 1965.  In July 
2003 the Naval Hospital Oceana in Virginia Beach, Virginia 
replied that there were no outpatient medical records in 
their custody at the Branch Medical Clinic.  The other two 
letters of request were returned by the post office as 
undeliverable as addressed.

VA has a duty to assist the veteran in obtaining record in 
the custody of a federal department or agency.  This duty 
specifically includes, but is not limited to, service medical 
records, military records, and treatment from VA medical 
facilities.  VA's duty to assist will cease, in this 
instance, only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  38 C.F.R. 
§ 3.159(c)(2) (2006).  In view of the foregoing, the Board 
finds that its duty to assist has not been met.  The RO did 
not narrow their search as per the information given by the 
veteran, and did not obtain the correct addresses of the 
Naval treatment facilities, and did not conclude that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Therefore, additional efforts 
should be made to obtain all inpatient hospital treatment 
records pertaining to treatment of the veteran from March to 
June 1965 should be obtained from the Naval Air Station 
Oceana Hospital in Virginia Beach, Virginia, and the Naval 
Station Hospital in Norfolk, Virginia, and associated with 
the claims folder.  

Accordingly, the case is REMANDED for the following action: 


1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain all inpatient hospital 
treatment records concerning the 
veteran's treatment for kidney related 
symptomatology from the Naval Air Station 
Oceana Hospital in Virginia Beach, 
Virginia and the Naval Station Hospital 
in Norfolk, Virginia, for the dates March 
to June 1965.  Efforts to obtain these 
records should continue until it is 
determined that the records do not exist 
or that further efforts to obtain them 
would be futile; if the records are not 
associated with the claims folder, the 
claims folder should contain 
documentation of the determination 
leading to cessation of efforts to obtain 
them.

3.  After a reasonable time is allowed 
for retrieval of the above named hospital 
records, schedule the veteran for an 
appropriate examination.  For each 
diagnosis involving the kidneys, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
diagnosed kidney disability(ies) is/are 
related to the veteran's service.  The 
examiner should review the claims file in 
conjunction with the examination and 
should indicate in the examination report 
that this has been accomplished. 

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



